Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7, 8, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 9, 19, 20, 23-25, 28, and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 19, 20, 24, 25, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek (“Discussions on CORESET configurations”, R1-1710790, 6/2017) in view of Wang et al. (US 2020/0214014) (“Wang”) in view of Islam  et al. (US 2018/0070341) (“Islam”).
For claims 1, 19, 20, and 42; MediaTek discloses:  configuring a control resource set (CORESET), applied to a network equipment side, comprising: configuring, for a terminal, indication information (section 2.1, 2.2:  configurations of the common CORESET are received by the UEs via MIB) for indicating time-frequency domain position information of the CORESET of data information (section 2.1, 2.2:  More properties of CORESET are discussed as follows… Starting PRB and the centre frequency offset related to the SS block can be configured for the common CORESET … Starting symbol and time duration); wherein the indication information comprises: a first indication field for indicating downlink numerology information (section 2.1, 2.2:  More properties of CORESET are discussed as follows…For the common CORESET, its numerology can be the same as the numerology of SS block, therefore, the signalling overhead can be reduced in MIB. For the additional CORESET, the numerology can be configured to support different types of service); and transmitting the indication information to the terminal via a system master Information block (MIB) (section 2.1, 2.2:  configurations of the common CORESET are received by the UEs via MIB) wherein the first indication field comprises at least one of least indication information for indicating whether numerology information for the CORESET is the same as numerology information for the SS Block; or second indication information for indicating For the additional CORESET, the numerology can be configured to support different types of service.).
MediaTek does not expressly disclose, but Wang from similar fields of endeavor teaches:  a second indication field for indicating a CORESET configuration (paragraph 142:  a plurality of contents in the configuration information may be indicated through one index, so as to reduce a length of a bit field in the MIB as possible).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Wang in the CORESET configuration as described by MediaTek.  The motivation is to reduce a length of a bit field in the MIB.
MediaTek does not expressly disclose, but Wang from similar fields of endeavor teaches:  master Information block (MIB) carried in a synchronized signal block (SS block) (paragraph 135:  at least one CORESET for transmitting the common downlink control channel may be configured through the MIB in one SS block).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Wang in the CORESET configuration as described by MediaTek.  The motivation is to reduce a length of a bit field in the MIB.
MediaTek does not expressly disclose, but Islam from similar fields of endeavor teaches:  wherein the numerology information comprises a subcarrier spacing (paragraph 51:  Numerology may refer to subcarrier spacing).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Islam in the CORESET configuration as described by MediaTek.  The motivation is to improve CORESET configuration flexibility.
More properties of CORESET are discussed as follows… Starting PRB and the centre frequency offset related to the SS block can be configured for the common CORESET … Starting symbol and time duration).
For claims 6 and 25; MediaTek discloses:  the CORESET configuration codebook comprises: a first configuration codebook in which numerology information for the CORESET is the same as numerology information for a synchronized signal block (SS block), or a second configuration codebook in which the numerology information for the CORESET is different from the numerology information for the SS block (section 2.1, 2.2:  More properties of CORESET are discussed as follows…For the common CORESET, its numerology can be the same as the numerology of SS block, therefore, the signalling overhead can be reduced in MIB. For the additional CORESET, the numerology can be configured to support different types of service).

Claims 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek in view of Wang as applied to claim 3 above, and further in view of Huawei et al. (“On numerology determination during initial access”, R1-1712149, 8/2017) (“Huawei”).
For claims 4 and 23; MediaTek discloses the subject matter in claim 1 as described above in the office action.  MediaTek discloses:  when the numerology More properties of CORESET are discussed as follows…For the common CORESET, its numerology can be the same as the numerology of SS block, therefore, the signalling overhead can be reduced in MIB. For the additional CORESET, the numerology can be configured to support different types of service).
MediaTek does not expressly disclose, but Huawei from similar fields of endeavor teaches:  if the second indication information is a first value, the second indication information indicates that the numerology information for the CORESET (Section 2:  Option 1 has the flexibility for diverse services and deployment scenarios with explicit signaling. And, same numerology can be used for receiving system information and UE specific information with one FFT processing unit for simple implementation).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the explicit signaling as described by Huawei in the CORESET configuration as described by MediaTek.  The motivation is to improve reliability in UE configuration.

Claims 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek in view of Wang as applied to claim 3 above, and further in view of Huawei et al. (“NR RMSI delivery”, R1-1712147, 8/2017) (“Huawei2”).
For claims 9 and 28; MediaTek discloses the subject matter in claim 1 as described above in the office action.
MediaTek does not expressly disclose, but Huawei2 from similar fields of endeavor teaches:  in addition to indication information for indicating the CORESET configuration codebook, the second indication field comprises at least one of: third Based on the above discussion, it can be found that the configuration of CORESET related to transmission occasion include the following three alternatives:  Alt.1: FDM between CORESET for RMSI and SS block…Alt.2: TDM between CORESET for RMSI and SS block…Alt.3: FDM+TDM between CORESET for RMSI and SS block).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the configuration as described by Huawei2 in the CORESET configuration as described by MediaTek.  The motivation is to improve resource utilization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao et al. (US 2018/0368116); Liao discloses configuring CORESETs via MIB.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466